                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


TV CLEVENGER,

         Plaintiff,

vs.



U.S. DEPARTMENT OF JUSTICE,                          Case No. l:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION,and NATIONAL
SECURITY AGENCY,

         Defendants




                          UNOPPOSED MOTION TO PERMIT ECF FILING

       NOW COMES the Plaintiff, Ty Clevenger, moving the Court to grant him permission to
use the Court's ECF system for purposes of this case. The Plaintiff is a member ofthe bar of
several federal courts, and he is very familiar with ECF. The Plaintiff has consulted with counsel
for the Defendants, and they do not oppose this request.



                                             Respectfully submitted.
                      I



                  4                          Ty C^enger
                                             Texa^fear No.^034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                            (979)985-5289
          AU6 1 8 2019
                                            (979)530-9523 (fax)
                                            tyclevenger@yahoo.com
  PRO SE OFFICE
                                             PLAINTIFF PRO SE




                                               -1
                              CERTIFICATE OF SERVICE

      I certify that on August 28,2019,1 emailed a copy ofthe foregoing document to
Kathleen A. Mahoney, counsel for the Defendants, at kathleen.mahonev@.usdoi.gov.



                                          Ty Cl^enger




                                             2-
